COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: GUADALUPE REYES                       §               No. 08-18-00203-CR
  GARCIA-ESCONTRIAS,
                                                  §                 Appeal from the
                        Appellant.
                                                  §                394th District Court

                                                  §            of Brewster County, Texas

                                                  §                    (TC# 3250)

                                              §
                                            ORDER

       The clerk’s record was filed on December 5, 2018. Pursuant to Tex.R.App.P. 31.1, the

Court sets the following brief schedule: Appellant’s brief shall be due in this Court on or before

January 11, 2019 and the State’s brief shall be due no later than thirty days after the Appellant’s

brief is filed with this Court. A submission date will be determined at a later date and the parties

will be provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

       IT IS SO ORDERED this 12th day of December, 2018.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.